Citation Nr: 0814763	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1805 for spina 
bifida.

2. Entitlement to benefits under 38 U.S.C.A. § 1815 for birth 
defects.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The appellant's status as a claimant is derived from her 
assertion that her father served in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2004, of the 
Denver Colorado, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2008, the appellant did not appear at a hearing 
before the Board.  


FINDINGS OF FACT

1. Without deciding who is the appellant's father, there is 
no competent evidence that the appellant has spina bifida.

2. There is no competent evidence that the appellant's mother 
was a Vietnam veteran.


CONCLUSIONS OF LAW

1. The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran have not been 
met. 38 U.S.C.A. § 1805 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.814 (2007).

2. The claim for entitlement to benefits under 38 U.S.C.A. § 
1815 for a child born with birth defects is without legal 
merit. 38 U.S.C.A. § 1815 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.815 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post adjudication VCAA notice by letters, 
dated in June 2005 and March 2007.  The appellant was 
notified of the evidence needed to substantiate the claims, 
namely evidence that she has spina bifida and her father or 
mother served in Vietnam, and evidence that she has birth 
defects and her mother served in Vietnam.  




The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records.  The 
appellant was asked to submit any evidence that would include 
that in her possession.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the claims).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in June 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided as the claims 
are denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice. 







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In March 2007, the RO asked to the 
appellant to submit a copy of her birth certificate to 
establish the identity of her father, but she did not 
respond.  The duty to assist is not a one-way street.  If a 
claimant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

As the appellant has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Benefits under 38 U.S.C.A. § 1805 for a Child Born with Spina 
Bifida

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).





In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

The appellant asserts that her father, A.B., served in 
Vietnam.  A copy of A.B.'s DD-214 shows he served in Vietnam 
during the designated time period.  However, it cannot be 
determined from the copy of the appellant's birth certificate 
as that portion of the birth certificate is illegible, that 
A.B. is her father.  In March 2007, the RO asked to the 
appellant to submit a copy of her birth certificate to 
establish the identity of her father, but she did not 
respond.  

Whether or not A.B. is her father, the record fails to 
establish that the appellant was born with spina bifida.  

To the extent that the appellant claims benefits based on the 
presence of spina bifida, spina bifida is not a condition 
under case law, where lay observation has been found to be 
competent and the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether a chronic 





condition exists, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

To the extent that the appellant is expressing an opinion 
that involves a question of medical diagnosis that is medical 
in nature and not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.   For these reasons, the Board rejects the 
appellant's statements as competent evidence sufficient to 
establish the presence of spina bifida.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Without competent medical evidence that the appellant has 
spina bifida, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence of spina bifida, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Benefits under 38 U.S.C.A. § 1815 for a Child Born with Birth 
Defects

VA law provides that a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue. 38 U.S.C.A. § 1815; 38 C.F.R. § 
3.815 (2007).




In this case, the pertinent facts are not in dispute.  The 
appellant does not allege and it is not shown that her mother 
served in Vietnam.  There is no basis in VA law for payment 
involving birth defects unless the appellant's mother served 
in Vietnam, which is not established. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b).  


ORDER

Benefits under 38 U.S.C.A. § 1805 are denied.

Benefits under 38 U.S.C.A. § 1815 are denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


